BIJ[JIL, J.
This action was brought to recover on a check made and delivered by defendant to plaintiff's assignors. The record. is meager and exceedingly unsatisfactory. Respondent does not attempt to explain the fact that the judgment was rendered for $100.23 damages, although the check is for $101.54. Moreover. it seems quite evident on. the record that the defendant was entitled to be allowed at least one of the counterclaims interposed by him, for ~81O.15 costs, awarded in a previous action brought by the same plaintiff against him, evidence of which was admitted at the trial. Under the circumstances, it is evident that the issues presented by the pleadings should receive a deliberate trial, and a judgment be rendered in accordance with the resulting evidence. Judgment reversed, and a new trial granted. with costs to appellant to abide the event. All concur.